Fourth Court of Appeals
                                San Antonio, Texas
                                       August 2, 2021

                                    No. 04-20-00528-CV

                            Alberto MUNIZ and Bridget Muniz,
                                      Appellants

                                             v.

                              Mike DUGI and Mary Ann Dugi,
                                      Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVDO-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                      ORDER

       The Appellees' Motion for Extension of Time to File Brief is hereby GRANTED. The
appellees' brief is due on or before August 2, 2021. No further extensions will be granted.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2021.


                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court